DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. (11,462,789, hereinafter refers as ‘789).
	Regarding claim 1, the claim limitation of “a floor surface, a plurality of physical wall surfaces,
a multimedia output system, wherein the multimedia output system comprises the plurality of physical wall surfaces, one or more user input devices, and a tracking system, wherein the multimedia output system and the tracking system perform at least the following: output, by the multimedia output system, one or more two- dimensional images on a majority of the plurality of physical wall
surfaces to create an immersive environment, wherein the immersive environment comprises one or more virtual objects and one or more virtual environmental elements; track, by the tracking system, the one or more users interaction with the one or more user input devices within the interactive multimedia structure; and modify, by the multimedia output system, output of the one or
more virtual objects based on the interaction” corresponds to claim limitation of “a floor surface, a plurality of physical wall surfaces, a multimedia output system, wherein the multimedia output system comprises the plurality of physical wall surfaces, one or more user input devices, and a tracking system, wherein the multimedia output system and the tracking system perform at least the following: output, by the multimedia output system, one or more two- dimensional images on a majority of the plurality of physical wall surfaces to create an immersive environment, wherein the immersive environment comprises one or more virtual objects and one or more virtual environmental elements; track, by the tracking system, the one or more users interaction with the one or more user input devices within the interactive multimedia structure; and modify, by the multimedia output system, output of the one or
more virtual objects based on the interaction” of claim 1 of ‘789. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 1 is met by claim 1 of ‘789.

	Regarding claim 2, the claim limitation is same as claim limitation of claim 2 of ‘789. 
Regarding claim 3, the claim limitation is same as claim limitation of claim 3 of ‘789. 
Regarding claim 4, the claim limitation is same as claim limitation of claim 4 of ‘789. 
	Regarding claim 5, the claim limitation is same as claim limitation of claim 5 of ‘789. 
Regarding claim 6, the claim limitation is same as claim limitation of claim 6 of ‘789. 
Regarding claim 7, the claim limitation is same as claim limitation of claim 7 of ‘789. 
Regarding claim 8, the claim limitation of “wherein the interactive multimedia structure is associated with one or more computing devices that perform at least the following: receive interaction information, wherein the interaction information is related to the one or more users interaction;
 processing the interaction information using a machine learning model to identify one or more characteristics of the interaction information; determining, using the machine learning model, one or more modifications to the immersive environment based on the identified one or more characteristics, wherein the machine learning model is trained based on other interaction information; and outputting the determined one or more modifications to the multimedia output system” corresponds to claim limitation of “wherein the interactive multimedia structure is associated with one or more computing devices that perform at least the following: receive interaction information, wherein the interaction information is related to the one or more users interaction;
processing the interaction information using a machine learning model to identify one or more characteristics of the interaction information; determining, using the machine learning model, one or more modifications to the immersive environment based on the identified one or more characteristics, wherein the machine learning model is trained based on other interaction information; and outputting the determined one or more modifications to the multimedia output system” of claim 1 of ‘789. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 8 is met by claim 1 of ‘789.

Regarding claim 9, the claim limitation is same as claim limitation of claim 9 of ‘789. 
Regarding claim 10, the claim limitation is same as claim limitation of claim 10 of ‘789. 
Regarding claim 11, the claim limitation is same as claim limitation of claim 11 of ‘789. 
Regarding claim 12, the claim limitation is same as claim limitation of claim 12 of ‘789. 
Regarding claim 13, the claim limitation is same as claim limitation of claim 13 of ‘789. 
Regarding claim 14, the claim limitation is same as claim limitation of claim 14 of ‘789. 
Regarding claim 15, the claim limitation is same as claim limitation of claim 15 of ‘789. 

Regarding claim 16, the claim limitation of “a floor surface, a plurality of physical wall surfaces,
a multimedia output system, wherein the multimedia output system comprises the plurality of physical wall surfaces, one or more user input devices, and a tracking system, wherein the multimedia output system and the tracking system perform at least the following: output, by the multimedia output system, one or more two- dimensional images on a majority of the plurality of physical wall
surfaces to create an immersive environment, wherein the immersive environment comprises one or more virtual objects and one or more virtual environmental elements; track, by the tracking system, the one or more users interaction with the one or more user input devices within the interactive multimedia structure; and modify, by the multimedia output system, output of the one or more virtual objects based on the interaction; a plurality of user services located within the interactive housing structure; and one or more sensors positioned within the interactive housing structure configured to: receive instructions from a plurality of mobile devices sending requests to the one or more of the plurality of user services or the at least one interactive multimedia structure, and provide a response associated with the received instructions from the plurality of mobile devices” corresponds to claim limitation of “a floor surface, a plurality of physical wall surfaces, a multimedia output system, wherein the multimedia output system comprises the plurality of physical wall surfaces, one or more user input devices, and a tracking system, wherein the multimedia output system and the tracking system perform at least the following: output, by the multimedia output system, one or more two- dimensional images on a majority of the plurality of physical wall surfaces to create an immersive environment, wherein the immersive environment comprises one or more virtual objects and one or more virtual environmental elements; track, by the tracking system, the one or more users interaction with the one or more user input devices within the interactive multimedia structure; and modify, by the multimedia output system, output of the one or more virtual objects based on the interaction; plurality of user services located within the interactive housing structure; and one or more sensors positioned within the interactive housing structure configured to: receive instructions from a plurality of mobile devices sending requests to the one or more of the plurality of user services or the at least one interactive multimedia structure, and provide a response associated with the received instructions from the plurality of mobile devices” of claim 16 of ‘789. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 16 is met by claim 16 of ‘789.

	Regarding claim 17, the claim limitation is same as claim limitation of claim 17 of ‘789. 
Regarding claim 18, the claim limitation is same as claim limitation of claim 18 of ‘789. 
Regarding claim 19, the claim limitation is same as claim limitation of claim 19 of ‘789. 
	Regarding claim 20, the claim limitation is same as claim limitation of claim 20 of ‘789. 
Regarding claim 21, the claim limitation is same as claim limitation of claim 21 of ‘789. 

Regarding claim 22, the claim limitation of “wherein the interactive multimedia structure is associated with one or more computing devices that perform at least the following: receive interaction information, wherein the interaction information is related to the one or more users interaction;
 processing the interaction information using a machine learning model to identify one or more characteristics of the interaction information; determining, using the machine learning model, one or more modifications to the immersive environment based on the identified one or more characteristics, wherein the machine learning model is trained based on other interaction information; and outputting the determined one or more modifications to the multimedia output system” corresponds to claim limitation of “wherein the interactive multimedia structure is associated with one or more computing devices that perform at least the following: receive interaction information, wherein the interaction information is related to the one or more users interaction; processing the interaction information using a machine learning model to identify one or more characteristics of the interaction information; determining, using the machine learning model, one or more modifications to the immersive environment based on the identified one or more characteristics, wherein the machine learning model is trained based on other interaction information; and outputting the determined one or more modifications to the multimedia output system” of claim 16 of ‘789. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 22 is met by claim 16 of ‘789.

Regarding claim 23, the claim limitation is same as claim limitation of claim 23 of ‘789. 
Regarding claim 24, the claim limitation is same as claim limitation of claim 24 of ‘789. 

Regarding claim 25, the claim limitation of “a floor surface, a plurality of physical wall surfaces,
a multimedia output system, wherein the multimedia output system comprises the plurality of physical wall surfaces, one or more user input devices, and a tracking system, wherein the multimedia output system and the tracking system perform at least the following: output, by the multimedia output system, one or more two- dimensional images on a majority of the plurality of physical wall
surfaces to create an immersive environment, wherein the immersive environment comprises one or more virtual objects and one or more virtual environmental elements; track, by the tracking system, the one or more users interaction with the one or more user input devices within the interactive multimedia structure; and modify, by the multimedia output system, output of the one or
more virtual objects based on the interaction” corresponds to claim limitation of “a floor surface, a plurality of physical wall surfaces, a multimedia output system, wherein the multimedia output system comprises the plurality of physical wall surfaces, one or more user input devices, and a tracking system, wherein the multimedia output system and the tracking system perform at least the following: output, by the multimedia output system, one or more two- dimensional images on a majority of the plurality of physical wall surfaces to create an immersive environment, wherein the immersive environment comprises one or more virtual objects and one or more virtual environmental elements; track, by the tracking system, the one or more users interaction with the one or more user input devices within the interactive multimedia structure; and modify, by the multimedia output system, output of the one or
more virtual objects based on the interaction” of claim 25 of ‘789. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 25 is met by claim 25 of ‘789.

	Regarding claim 26, the claim limitation is same as claim limitation of claim 26 of ‘789. 
Regarding claim 27, the claim limitation is same as claim limitation of claim 27 of ‘789. 
Regarding claim 28, the claim limitation is same as claim limitation of claim 28 of ‘789. 
	Regarding claim 29, the claim limitation is same as claim limitation of claim 29 of ‘789. 
Regarding claim 30, the claim limitation is same as claim limitation of claim 30 of ‘789. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Dowd et al. (U S 2021/0069574 A1, hereinafter refers O’Dowd).

Regarding claim 1, O’Dowd discloses an interactive multimedia structure, comprising:
a floor surface, a plurality of physical wall surfaces (Fig. 5),
a multimedia output system, wherein the multimedia output system comprises the
plurality of physical wall surfaces (Fig. 5, para. 67, CAVE system has 3 physical display walls),
one or more user input devices, and a tracking system (Fig. 5-6, para. 81-82), wherein the multimedia output system and the tracking system perform at least the following:
output, by the multimedia output system, one or more two-dimensional images on a majority of the plurality of physical wall surfaces to create an immersive environment (para. 5, para. 81-82), wherein the immersive environment comprises one or more virtual objects and one or more virtual environmental elements (Fig. 5, virtual player, el. 512);
track, by the tracking system, the one or more users interaction with the one or more user input devices within the interactive [[media]]multimedia structure (para. 82, to track the movement of the user); and modify, by the multimedia output system, output of the one or more virtual objects based on the interaction (Fig. 5, el. 512, para. 82, the virtual player is outputted).

Regarding claim 2, O’Dowd discloses wherein the interactive multimedia structure further comprises a scoring system that is associated with computing one or more metrics based on tracking the one or more users interaction with the one or more input devices (para. 94-95, para. 100, the scoring system), wherein the one or more metrics comprise a reward, a penalty, a skill level, a success or failure rate, or a biometric (para. 100).

Regarding claim 3, O’Dowd discloses wherein the interactive multimedia structure further comprises a user input system associated with controlling the interactive multimedia structure, accessing one or more user services associated with the interactive multimedia structure, or accessing information related to use of the interactive multimedia structure (Fig. 6, el. 522, para. 82, i.e., CAVE system).

Regarding claim 4, O’Dowd discloses wherein the user input system is accessible through one or more user devices of the interactive multimedia structure or is accessible through an application installed on user devices of the one or more users (Fig. 35, illustrates a user to interactively play the baseball).

Regarding claim 5, O’Dowd discloses wherein the interactive multimedia structure is connected, via a network, with one or more other interactive multimedia structures (Fig. 32, para. 101).

Regarding claim 6, O’Dowd discloses wherein the one or more other interactive multimedia structures are: located within a same interactive housing structure as the interactive multimedia structure, located in one or more interactive housing structures that different from that of the interactive multimedia structure, located at a same location as the interactive multimedia structure, or located across one or more different locations from the interactive multimedia structure (Fig. 32, para. 99-101, i.e., the desktop or mobile device is connected to the CAVE system).

Regarding claim 7, O’Dowd discloses wherein the one or more users interactions cause one or more modifications in one or more immersive environments of the one or more other interactive multimedia structures (para. 99-101).

Regarding claim 8, O’Dowd discloses wherein the interactive multimedia structure is associated with one or more computing devices that perform at least the following: receive interaction information, wherein the interaction information is related to the one or more users interaction; processing the interaction information using a machine learning model to identify one or more characteristics of the interaction information; determining, using the machine learning model, one or more modifications to the immersive environment based on the identified one or more characteristics, wherein the machine learning model is trained based on other interaction information; and outputting the determined one or more modifications to the multimedia output system (para. 100, user’s interaction data are monitored to help the user to improve his or her athletic skill).

Regarding claim 9, O’Dowd discloses wherein the multimedia output system configures the immersive environment based on profiles of the one or more users (para. 115-116).

Regarding claim 10, O’Dowd discloses wherein the multimedia output system streams a multimedia feed of the immersive environment and/or the interactions to one or more displays (para. 101, Fig. 32, Fig. 35-36).

Regarding claim 11, O’Dowd discloses wherein the immersive environment further comprises avatars of the one or more users (para. 42).

Regarding claim 12, O’Dowd discloses wherein the tracking system comprises one or more light distance and ranging devices or one or more motion capture devices (para. 126).

Regarding claim 13, O’Dowd discloses wherein the tracking is performed based on a color of the one or more user input devices, a reflectivity of the one or more user input devices, a size of the one or more user input devices, or a shape of the one or more user input devices (para. 126, i.e., the bat radius).

Regarding claim 14, O’Dowd discloses wherein the immersive environment further comprises one or more virtual representations of the one or more user input devices (Fig. 35).

Regarding claim 15, O’Dowd discloses wherein the multimedia output system outputs the one or more two-dimensional images on the floor surface (Fig. 35).

Regarding claim 25, O’Dowd discloses a device, comprising:
at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (Fig. 5, Fig. 32, Fig. 35, para. 82), cause the device at least to:
receive interaction information, wherein the interaction information is related to an interaction of one or more users with one or more user input devices within a structure that provides an immersive environment, wherein the immersive environment comprises one or more virtual objects and one or more virtual environmental elements (Fig. 5, para. 82, Fig. 32, para. 100-101),
wherein the immersive environment is displayed on a majority of a plurality of physical wall surfaces of the structure to create the immersive environment (Fig. 5, Fig. 32, an immersive environment is generated in a CAVE system, para. 82);
process the interaction information using a machine learning model to identify one or more characteristics of the interaction information; determine, using the machine learning model, one or more modifications to the immersive environment based on the identified one or more characteristics, wherein the machine learning model is trained based on other interaction information (para. 101, para. 113, the user’s interaction data are tracking and automatically updated in the system to create the immersive sporting [baseball] environment for the user); and
output the determined one or more modifications to a multimedia output system, wherein the multimedia output system comprises the plurality of physical wall surfaces (Fig. 35, Fig. 36).

Regarding claim 26, O’Dowd discloses wherein the one or more characteristics comprise a location of the interaction relative to the immersive environment, a speed of the interaction, an accuracy of the interaction, or success or failure of the interaction (para. 82, para. 100, Fig. 5, Fig. 35).

Regarding claim 27, O’Dowd discloses wherein the one or more modifications are related to a size of the one or more virtual objects, a speed of the one or more virtual objects, a location of the one or more virtual objects, or a quantity of the one or more objects (Fig. 5, Fig. 35, i.e., virtual user object).

Regarding claim 28, O’Dowd discloses wherein the multimedia output system outputs the immersive environment (Fig. 5, Fig. 25).

Regarding claim 29, O’Dowd discloses wherein the interaction information is gathered by a tracking system associated with the structure (para. 100).

Regarding claim 30, O’Dowd discloses wherein the structure is connected, via a network, with one or more other structures in a same location as the structure or one or more other locations different from the structure (Fig. 32, para. 99-101, i.e., the desktop or mobile device is connected to the CAVE system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dowd in view of Roger et al. (US 2020/0327531 A1, hereinafter refers as Roger).

Regarding claim 16, O’Dowd discloses an interactive housing structure, comprising:
at least one interactive multimedia structure (Fig. 5, a CAVE system), wherein each interactive multimedia structure comprises:
a floor surface, a plurality of physical wall surfaces (Fig. 5, Fig. 35),
a multimedia output system, wherein the multimedia output system comprises the plurality of physical wall surfaces (Fig. 5, Fig. 35),
one or more user input devices, and a tracking system (para. 82, para. 100-101, user’s movement being tracked), wherein the multimedia output system and the tracking system perform at least the following: output, by the multimedia output system, one or more two-dimensional images on a majority of the plurality of physical wall surfaces to create an immersive environment, wherein the immersive environment comprises one or more virtual objects and one or more virtual environmental elements (Fig. 5, Fig. 25, para. 82, para. 106);
track, by the tracking system, the one or more users interaction with the one or more user input devices within the interactive [[media]]multimedia structure (para. 101,para. 106, the user’s pitching or batting is being tracked in the CAVE system); and
modify, by the multimedia output system, output of the one or more virtual objects based on the interaction (para. 102, para. 106-107);
a plurality of user services located within the interactive housing structure (Fig. 5, Fig. 35); and
one or more sensors positioned within the interactive housing structure configured to: receive instructions from a mobile device (Fig. 6, Fig. 5, el. 522);
O’Dowd does not explicitly disclose one or more sensors positioned within the interactive housing structure configured to:  receive instructions from a plurality of mobile devices sending requests to the one or more of the plurality of user services or the at least one interactive multimedia structure, and provide a response associated with the received instructions from the plurality of mobile devices;
Roger teaches one or more sensors positioned within the interactive housing structure configured to:  receive instructions from a plurality of mobile devices sending requests to the one or more of the plurality of user services or the at least one interactive multimedia structure, and provide a response associated with the received instructions from the plurality of mobile devices (Fig. 7, para. 71, a mobile device to order food service by the user to be received by server, and server to notify users the location to pick up the food);
It would be obvious for one of ordinary skill in the arts before the invention to modify O’Dowd to include Roger in order to increase the sale revenue by allowing the system to sell additional service.

Regarding claim 17, O’Dowd in view of Roger discloses wherein the plurality of user services comprise a retail service, a food service, an experience customization service, or a profile retrieval service (Roger, para. 71).

Regarding claim 18, O’Dowd in view of Roger discloses wherein the at least one interactive multimedia structure further comprises a scoring system that is associated with computing one or more metrics based on tracking the one or more users interaction with the one or more input devices (para. 94-95, para. 100, the scoring system), wherein the one or more metrics comprise a reward, a penalty, a skill level, a success or failure rate, or a biometric (O’Dowd para. 100).

Regarding claim 19, the instant claim is met by O’Dowd rejection section of claim 3.
Regarding claim 20, the instant claim is met by O’Dowd rejection section of claim 4.
Regarding claim 21, the instant claim is met by O’Dowd rejection section of claim 7.
Regarding claim 22, the instant claim is met by O’Dowd rejection section of claim 8.
Regarding claim 23, the instant claim is met by O’Dowd rejection section of claim 9.
Regarding claim 24, the instant claim is met by O’Dowd rejection section of claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425